DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  the acronym “SOI” should be defined within the claim when first introduced.  Then the acronym can be used alone thereafter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 4, it is unclear what is meant by the phrase “a magnetic field sensing element positioned in relation to the current conductor”?  At line 7 and 8, it is unclear what defines the first edge of the die?  At line 7, it is unclear what is meant by the term “isolation region”?
As to claim 21, at line 5, it is unclear what is meant by the phrase “a magnetic field sensing element positioned in relation to the current conductor”?  
Claims 2 - 20 are rejected by virtue of their dependency on claim 1.
Claims 22 - 38 are rejected by virtue of their dependency on claim 21.

Claims 1 and 21 are rejected insofar as understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausserlechner (20140253115).
As to claim 1,  Ausserlechner discloses a magnetic field current sensor comprising a leadframe (302) having a first portion and a second portion, wherein the first portion of the leadframe includes a current conductor (300) (Fig. 6A, 7A, 13B, [0073] - [0077]); a magnetic field sensing element (714a, 714c) positioned in relation to the current conductor for detecting a magnetic field generated by current flow through the current conductor (claim 1, “an integrated circuit (IC) die comprising at least one magnetic sensor element and being coupled to the conductor”); and a die (Fig. 7B, (706)) supported by at least a portion of the first and/or second portions of the leadframe (Fig. 7B, (702) and (704); Fig. 13B), wherein the first portion of the lead frame includes an isolation region aligned with a first edge of the die (Fig. 13B-the region below the isolation platelet, [0083]; “Device 701 in Fig. 13B further comprises an isolation platelet 722 and die 724.”).

    PNG
    media_image1.png
    846
    742
    media_image1.png
    Greyscale


As to claim 21,  Ausserlechner discloses a magnetic field current sensor comprising a leadframe (302) having a first portion and a second portion, wherein the first portion of the leadframe includes a current conductor (300) (Fig. 6A, 7A, 13B, [0073] - [0077]), and wherein the first and second portions of the leadframe (302) are separate from each other; a magnetic field sensing element (714a, 714c) positioned in relation to the current conductor for detecting a magnetic field generated by current flow through the current conductor (claim 1, “an integrated circuit (IC) die comprising at least one magnetic sensor element and being coupled to the conductor”); and an SOI die (Fig. 7B, (706), [0045]) supported by at least a portion of the first and/or second portions of the leadframe (302), wherein the die (706) comprises a silicon layer, an oxide layer, and an active layer (Fig. 13B).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bickford et al. (2020/0289013) is cited for its disclosure of a miniature electric field detector.
Green (2020/0313078) is cited for its disclosure of a Hall sensor with performance control.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/         Primary Examiner, Art Unit 2858